COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Frank and Clements


OLGA LUKASHEVSKY
                                            MEMORANDUM OPINION *
v.   Record No. 2957-01-4                       PER CURIAM
                                               APRIL 2, 2002
IGOR BAKHIR


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Arthur B. Vieregg, Judge

           (Olga Lukashevsky, pro se, on brief).

           No brief for appellee.


     Olga Lukashevsky (wife) appeals the decision of the circuit

court finding her in contempt for failing to pay court-ordered

child support to Igor Bakhir (husband).   On appeal, wife contends

the trial court erred by (1) finding the evidence sufficient to

hold her in contempt, and (2) refusing to allow her to present the

testimony of three witnesses concerning her inability to pay.

Upon reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.    See Rule 5A:27.

                       Procedural Background

     Husband and wife separated on or about July 1, 2000.    On

February 5, 2001, the juvenile and domestic relations district


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
court awarded husband custody of the couple's minor child.      In a

May 18, 2001 pendente lite order, the circuit court ordered wife

to pay husband $159 monthly child support.     When wife refused to

make any payments, husband filed a petition for rule to show

cause.   After hearing arguments, the circuit court, on September

28, 2001 found wife in contempt of court.

     The evidence presented at the hearing demonstrated wife

voluntarily left her employment in the metropolitan Washington

area where she was earning $64,000 annually as a computer

programmer.    Wife moved to Louisiana and claimed that because her

Federal Immigration and Naturalization Service records had not

been forwarded to that state she was unable to work.     Wife

provided no documentary proof to support her contentions.       Husband

testified wife stated she disagreed with the child support order

and would not pay him.   The hearing on September 28, 2001 had been

continued from September 21, 2001.      Wife did not subpoena

witnesses to testify on her behalf at the hearing.

                               Analysis

                                  I.

     "Willful disobedience to any lawful . . . order of court is

contempt and . . . punishable as such."      Board of Supervisors v.

Bazile, 195 Va. 739, 745, 80 S.E.2d 566, 571 (1954).       "A trial

court 'has the authority to hold [an] offending party in

contempt for acting in bad faith or for willful disobedience of

its order.'"    Alexander v. Alexander, 12 Va. App. 691, 696, 406

                                - 2 -
S.E.2d 666, 669 (1991) (citation omitted).     "On appellate review

of this issue, we may reverse the ruling of the trial court only

if we find that it abused its discretion."      Barnhill v. Brooks,

15 Va. App. 696, 704, 427 S.E.2d 209, 215 (1993).     The trial

court found wife voluntarily left her job.     Wife told husband

she was unwilling to pay the support she owed.     The trial court

stated it believed husband's testimony over wife's testimony.

"The credibility of the witnesses and the weight accorded the

evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995).   The trial court found wife voluntarily and

willfully refused to obey its order.     We cannot conclude, based

on the evidence in this record, that the trial court abused its

discretion.

                                 II.

     "On appeal, the judgment of the trial court is presumed

correct.   The burden is on the party who alleges reversible

error to show by the record that reversal is the remedy to which

he is entitled."   Johnson v. Commonwealth, 12 Va. App. 391, 396,

404 S.E.2d 384, 387 (1991) (citation omitted).     "The burden is

upon the appellant to provide us with a record which

substantiates the claim of error.      In the absence thereof, we

will not consider the point."    Jenkins v. Winchester Dep't of

Social Servs., 12 Va. App. 1178, 1185, 409 S.E.2d 16, 20 (1991).

                                - 3 -
Where we do not have the benefit of a transcript of the

proceedings, we can consider only that which is contained in the

written statement signed by the trial judge.   See id.    There is

no transcript in this appeal, and the written statement of facts

provided by the trial court is limited.

     Wife alleges the trial court refused to allow her to call

witnesses on her behalf.   The written statement of facts

indicates wife did not subpoena any witnesses for the September

28, 2001 hearing.   In the absence of other evidence, we cannot

say that wife has borne her burden to demonstrate that the trial

court erred.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                            Affirmed.




                               - 4 -